
	
		II
		110th CONGRESS
		1st Session
		S. 1053
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for a resource study of the area known as the
		  Rim of the Valley Corridor in the State of California to evaluate alternatives
		  for protecting resources of the corridor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Rim of
			 the Valley Corridor Study Act.
		2.Resource study of
			 Rim of the Valley Corridor, California
			(a)Study
			 RequiredThe Secretary of the Interior shall conduct a resource
			 study of the lands, waters, and interests of the area known as the Rim of the
			 Valley Corridor in the State of California to evaluate a range of alternatives
			 for protecting resources of the corridor, including the alternative of
			 establishing all or a portion of the corridor as a unit of the Santa Monica
			 Mountains National Recreation Area. The Rim of the Valley Corridor generally
			 includes the mountains encircling the San Fernando, La Crescenta, Santa
			 Clarita, Simi, and Conejo Valleys in California.
			(b)Study
			 TopicsIn conducting the study, the Secretary shall seek to
			 achieve the following objectives:
				(1)Protecting wildlife
			 populations in the Santa Monica Mountains National Recreation Area by
			 preserving habitat linkages and wildlife movement corridors between large
			 blocks of habitat in adjoining regional open space.
				(2)Establishing
			 connections along the State-designated Rim of the Valley Trail System, with the
			 aim of creating a single contiguous Rim of the Valley Trail and encompassing
			 major feeder trails connecting adjoining communities and regional transit to
			 the trail system.
				(3)Preserving
			 recreational opportunities and facilitating access to open space for a variety
			 of recreational users.
				(4)Protecting rare,
			 threatened, or endangered plant and animal species, and rare or unusual plant
			 communities and habitats.
				(5)Protecting
			 historically significant landscapes, districts, sites, and structures.
				(6)Respecting the
			 needs of communities within, or in the vicinity of, the Rim of the Valley
			 Corridor.
				(c)Private
			 PropertyAs part of the study, the Secretary shall analyze the
			 potential impact that establishment of all or a portion of the Rim of the
			 Valley Corridor as a unit of the Santa Monica Mountains National Recreation
			 Area is likely to have on land within or bordering the area that is privately
			 owned at the time the study is conducted. The report required by subsection (g)
			 shall discuss the concerns of private landowners within the existing boundaries
			 of the Santa Monica Mountains National Recreation Area.
			(d)Cost
			 EffectivenessAs part of evaluating each alternative considered
			 under the study, the Secretary shall estimate the impact of implementing the
			 alternative on staffing and other potential costs to Federal, State, and local
			 agencies and other organizations.
			(e)ConsultationThe
			 Secretary shall conduct the study in consultation with appropriate Federal,
			 State, county, and local government entities.
			(f)Study
			 CriteriaIn addition to the special considerations specified in
			 this section, the Secretary shall conduct the study using the criteria
			 prescribed for the study of areas for potential inclusion in the National Park
			 System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
			(g)Transmission of
			 StudyWithin three years after funds are first made available for
			 the study, the Secretary shall transmit a report containing the results of the
			 study to the Committee on Energy and Natural Resources of the Senate and to the
			 Committee on Natural Resources of the House of Representatives.
			
